UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-5196


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

CARL E. DECKER,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:11-cr-00087-RGD-1)


Submitted:   March 29, 2012                 Decided:   April 2, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Anderson, ANDERSON & ASSOCIATES, Virginia            Beach,
Virginia, for Appellant. Neil H. McBride, United             States
Attorney, Jennifer Cantrell-Sutor, Special Assistant         United
States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carl    E.    Decker     appeals   the    district       court’s   order

affirming the magistrate judge’s judgment of conviction after a

bench trial finding Decker guilty of one count of driving under

the influence of alcohol, in violation of 18 U.S.C. § 13 (2006),

assimilating Va. Code Ann. § 18.2-266(ii) (2009), and one count

of depredation of government property, in violation of 18 U.S.C.

§ 1361 (2006).           He was sentenced to three years’ probation.

Finding no reversible error, we affirm.

            We    have    considered     the    claims      raised    in   Decker’s

brief.     Decker claims there was insufficient evidence to convict

him of operating a motor vehicle under the influence.                      We find

that the evidence was sufficient to sustain the conviction.                       See

Glasser v. United States, 315 U.S. 60, 80 (1942).

            Accordingly,        we   affirm.     We    deny    Decker’s     pro   se

motions to file supplemental briefs.                 We deny counsel’s motion

to withdraw.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the     court    and   argument     would    not   aid   the   decisional

process.



                                                                           AFFIRMED




                                         2